department of the treasury internal_revenue_service washington d c date number release date uil cc dom it a memorandum for district_counsel georgia cc ser geo atl attn mark s mesler from assistant chief_counsel income_tax accounting cc dom it a subject processing claims of forged returns this responds to your request for significant service_center advice dated date in connection with a question posed by the atlanta service_center regarding the processing of claims of forged signatures on joint returns disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue s whether the service center’s existing manual procedures for rejection of all claims of forged signatures on joint returns disregards the law as provided for under sec_6064 conclusion sec_6064 only creates a rebuttable_presumption that an individual’s name signed on a return is actually that individual’s signature thus the existing manual section on processing claims of forged signatures on joint returns is incorrect and should be modified facts the service_center receives many claims by taxpayer spouses who are subject_to collection and claim that they did not sign the joint_return which is the basis for their liability currently all claims of forged signatures on joint returns are automatically rejected and returned to the taxpayer by the service_center included in the denial of the claim is the statement we presume the signature to be authentic and this is a civil matter between the taxpayers the disallowance of all claims by the service centers is based upon a plain reading of the internal_revenue_manual irm imf and iraf dp adjustments at section claims based on unlawful filing under filing_status changes the service center’s manual provides the following procedure when a spouse claims that a joint_return contains a forgery of his or her signature request the original return disallow the claim and enclose a copy of the form_1040 signature line if available include this statement in the disallowance sec_6064 states the fact that an individual’s name is signed to a return statement or other documents shall be prima facie evidence for all purpose sic that the return statement or other document was actually signed by him in accordance with irs sic we presume the signature to be authentic and this is a civil matter between the taxpayers discussion in general sec_6013 allows a husband and wife to file a joint income_tax return even though one of the spouses has neither gross_income nor deductions sec_1_6013-1 of the income_tax regulations requires that a joint_return be signed by both spouses if a joint_return is made sec_6013 states that the tax shall be computed on the aggregate income and the liability with respect to the tax will be joint_and_several under sec_6064 a signature on a return is presumed authentic the fact that an individual’s name is signed to a return statement or other document shall be prima facie evidence for all purposes that the return statement or other document was actually signed by him in the case of a joint_return this presumption can be rebutted by taxpayers proving that they did not intend to file jointly and that either the signature was forged or it was signed under duress see 419_f2d_1057 6th cir in 404_f2d_1215 2nd cir a taxpayer’s wife alleged that her signatures on joint income_tax returns were either forged or obtained by duress and that she had no knowledge of a single joint deficiency_notice until after the period for petition for redetermination had expired the court ruled that she had the right to be heard and show that her signatures were forged or obtained by duress as previously stated the court in sharwell provided two requirements that must be proven by the taxpayer in order to invalidate the joint_return the first requires the taxpayer to prove that the signature on the return was forged the second requires the taxpayer to prove that there was no intent to file a joint_return in order to prove that a signature was forged a taxpayer must present documents bearing his or her admitted signature for proper examination and comparison see gaviola v commissioner tcmemo_1986_349 suggested documents that could be used by the taxpayer might consist of prior income_tax returns a driver’s license or other official documents that contain the taxpayer’s signature to determine if a taxpayer had an intent to file a joint_return several factors should be examined in prskalo v united_states u s t c n d ill the court considered the spouse’s awareness of the joint_return his or her participation in the preparation of the joint_return and whether joint returns were filed in previous years another factor to consider is the time interval between when the return was filed and when the claim of forgery was made the court in 56_tc_1 made the following statement regarding a late attempt to discredit a joint_return it appears to us to be merely an afterthought a final factor to determine whether the taxpayer intended to file a joint_return is if a separate_return was filed by the taxpayer where a husband filed a joint_return not signed by the wife without any objection on her part and the wife failed to file a separate_return it was presumed that the joint_return was filed with the acquiescence and tacit consent of the wife see 251_f2d_44 8th cir once it has been determined that the taxpayer’s signature was forged and that there was no intent to file a joint_return the taxpayer should provide allocation information for all return income credits and payments as required under irm allocating jointly filed cases finally the procedures under manual sec_21 processing allowable claims should be followed for processing the adjustments in preparing separate returns on any allowable claims if all information is not provided by the taxpayer as required then sec_15 of irm dollar_figure general claim processing should be followed for rejecting the claim and notifying the taxpayer of any additional information needed to process the claim it is recommended that the service_center employees ignore that portion of the manual section which automatically disallows and rejects any claim of forgery on a joint_return we have attached a suggested revision to the manual section which allows for the processing of a valid claim of a forged signature on a joint_return in a previous significant service_center advice for the ogden service_center tl-n-4979-97 the same conclusion was reached by the office_of_chief_counsel specifically it stated that the manual should be modified to allow for the processing of claims of forged signatures on joint returns on date the prior significant advice was acknowledged and publicly released however when we spoke with rose schulkers the analyst assigned to this portion of the manual on date we were informed that she has not initiated any changes to the manual we will correspond in a separate memorandum to the executive officer for service_center operations eosco to urge their modification of these procedures if you have any questions or concerns regarding this memorandum please contact brad taylor at jody j brewster by judith m wall chief branch attachment suggested revision to irm cc
